UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6706



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARVIN LEWIS CARTER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-95-125, CA-01-827)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Lewis Carter, Appellant Pro Se. Anthony Paul Giorno, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Marvin Lewis Carter seeks to appeal the district court’s order

dismissing his 28 U.S.C.A. § 2255 (West Supp. 2001) motion as

successive. We dismiss the appeal for lack of jurisdiction because

Carter’s notice of appeal was not timely filed.

        Parties   are   accorded   sixty   days   after   the   entry   of   the

district court’s final judgment or order to note an appeal when the

United States is a party, see Fed. R. App. P. 4(a)(1), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”              Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

December 17, 2001. Carter’s notice of appeal was filed on April 26,

2002.     Because Carter failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




                                       2